DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeonghaeil (KR 10-2011-0029766) in view of Jeonghaeil (KR 10-1327394) and Jeong (US 9126513).
KR ‘766 shows the details of a headrest with a bracket, locking member, guide rod, and sliding member, but lacks the specifics of the headrest cover.  

It would have been obvious to use the headrest cover of KR ’394 together with the details of KR’766 for the benefits of those details together with the advantages of an easily installed headrest cover, as taught by KR ’394.
Furthermore, KR ‘766 shows a fixing part with a notch in the guide rod and a moving part slidably installed on the sliding member and having a catching part for releasable insertion in the notch, but lacks a reinforcing member in the catching part, the reinforcing member being exposed through an outer layer of the catching part in order to be caught by the notch.
On the other hand, Jeong ’513 has just such a fixing part and moving part with a catching part 200, and further including a reinforcing member comprising exposed portion 207 in the catching part, as shown in Figures 3 and 4 of Jeong ‘513, where the reinforcing member is exposed through an outer layer of the catching part to be releasably caught by the notch.
It would have been obvious to replace element 525 of KR ‘766 with the plate shaped reinforcing member of Jeong ’513 in the catching member of KR ‘766, as taught by Jeong ’513, because doing so would provide the benefit of greater strength in addition to wear resistance in the catching member.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Currently Amended) A headrest controlling apparatus comprising: 

a bracket being installed on a stay rod (bracket 10, 100, as shown in Figures 1 and 11 of KR ‘766); and 
a locking member (500 of KR ‘766), being installed in the bracket, fixing a position of a headrest, and including: 
a guide rod (540 of KR ‘766) rotatably installed in the bracket; 
a sliding member (510 of KR ‘766) slidably installed on the guide rod and rotatably installed in the headrest cover (via cylinder 513); and 
a fixing part (comprising elements 524 and 525 of KR ‘766, where element 525 is replaced by a portion of the reinforcing member 207 of Jeong ’513 in accordance with the statement of obviousness above) configured to allow the sliding member to move or not to move on the guide rod; 
wherein the headrest cover includes a stay rod coupling part to which the stay rod is rotatably coupled (as labeled in the copy of Figure 3 on headrest front half 11, and corresponding portions that complete the journal for the stay rod portions on the rear half of the headrest cover of KR ‘394),  
wherein the fixing part includes: 
a notch (541 of KR ‘766) formed in the guide rod; [[and]] 
a moving member (comprising 523 and 526 of KR-766), being slidably installed on the sliding member, having a catching part (comprising structural portions of 550 that surround the rod 540 of KR ‘766, and where element 525 of KR ‘766 is replaced by a portion 207 of the reinforcement member of Jeong ’513) inserted into the notch[[,]]; and
a reinforcing member (a plate that includes portion 207 shown in Figures 3 and 4 of Jeong ’513, applied in accordance with the statement of obviousness above) formed in the catching part (as described in paragraphs 0065 and 0154 of Jeong ’513); 
wherein the guide rod includes a rod main body (shown at 540 in KR ‘766), 
wherein the catching part includes a second through hole (at 524 in Figure 2 of KR ‘766) into which the rod main body is inserted (as shown in Figures 3-4 of KR ‘766), 
wherein the reinforcing member surrounds the second through hole (as shown in Figures 3-4 of KR ‘766), 
wherein at least a part of the reinforcing member is exposed at the outside (as shown at 207 in Figure 4 of Jeong ’513) so that the reinforcing member is inserted into and caught by the notch (as taught in Figures 3 and 4 of KR ‘766). 

    PNG
    media_image1.png
    660
    836
    media_image1.png
    Greyscale

2. (Previously presented) The headrest controlling apparatus according to claim 1, wherein: 
the stay rod coupling part includes a through hole (formed by the coupling parts shown in the illustrated copy of Figure 3 of KR ‘394, above, and the complementary parts in the rear headrest portion 12) into which the stay rod is inserted; 
the headrest cover includes at least a first headrest cover and a second headrest cover (portions 11 and 12 shown in Figure 3 of KR ‘394); and 


6. (Original) The headrest controlling apparatus according to claim 1, wherein the stay rod coupling part includes a through hole into which the stay rod is inserted (formed by the coupling parts shown in the illustrated copy of Figure 3 of KR ‘394, above, and the complementary parts in the rear headrest portion 12), and the stay rod coupling part includes at least one separation part so that the through hole communicates with the outside (the separation parts are the parts that abuttingly face each other on the first headrest cover 11 and the second headrest cover 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED

Art Unit 3636